 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative or conduct a new election, as may be appropriate pursuantto this Decision and according to the results shown by the revisedtally. In the event, however, that the revised tally shows that thechallenged ballot of Ervin Frederick would be determinative of theelection, the Regional Director shall await the National Labor Rela-tions Board's determination of Frederick's status in the unfair laborpractice proceeding in which it is alleged that Frederick is a dis-criminatee under Section 8(a) (3) of the National Labor RelationsAct, as amended. If Frederick is found to be a discriminatee, theRegional Director shall open and count his ballot, prepare and causeto be served upon the parties a second revised tally of ballots, andissue a certification of representative or conduct a new election, asmay be appropriate according to the results shown by the secondrevised tally.IT IS HEREBY FURTHER ORDERED that, insofar as required by the pro-cedure described in this Order, the election of January 28, 1966,among the unit of employees hereinbefore set out, be, and it herebyis, set aside.[Text of Direction of Election omitted from publication.]Crane Packing Co.andInternational Union,United Automobile,Aerospace&Agricultural Implement Workers of America,(UAW) AFL-CIO,Petitioner.Case 13-RC-10865.July 1l,1966DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a stipulation for certification upon consent election,executed April 20, 1966, an election by secret ballot was conductedon May 12, 1966, under the direction of the Regional Director forRegion 13 among employees in an agreed unit. Upon the conclusionof the balloting, the parties were furnished with a tally of ballotswhich showed that, of approximately 613 eligible voters, 188 castballots for, and 339 against, the participating labor organization,and 57 ballots were challenged. Thereafter, the Petitioner filed timelyobjections to conduct affecting the results of the election.After an investigation, the Regional Director issued his reporton objections to election and recommendations, in which he recom-mended that objection 1 be sustained, and that the election be setaside and a new election ordered. The Employer filed timely excep-160 NLRB No. 15. CRANE PACKING Co.165tions to the Regional Director's recommendation that objection 1 besustained, with a supporting brief.The National Labor Relations Board has considered the RegionalDirector's Report, the Employer's exceptions and brief, and the entirerecord in this case and finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act, as amended, and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4.The following employees, as stipulated by the parties, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer'sMorton Grove, Illinois plant, including regularly employed part-time employees, but excluding office and plant clerical employees,laboratory employees and model makers, military service person-nel employed on a part-time basis, professional employees,guards, and supervisors as defined in the Act.5.The Regional Director in his report recommended that the elec-tion held on May 12, 1966, be set aside and a new election directedbecause the Employer had refused to furnish a list of employee namesand addresses as required pursuant to the rule established inExcel-sior Underwear, Inc., 156NLRB 1236. In its exceptions, the Employercontends, in effect, that theExcelsiorrule is invalid as it exceeds thepowers conferred upon the Board by the National Labor RelationsAct, and further, that, assuming the validity of the rule, it shouldnot be applied in the instant case where, as the Regional Directorfound, the Petitioner had various means of communicating with theemployees. We find no merit in these contentions. As to the validity ofthe rule, it is clear that "The control of the election proceedings andthe determination of the steps necessary to conduct that election fairly[are]matters which Congress entrusted to the Board alone." 1 Withrespect to the second contention, the Board stated inExcelsiorthat,"even assuming the availability of other avenues by which a unionmightbe able to communicate with employees, we may properly1N L R B. v. WatermanSteamship Corporation,309 U.S. 206,226 ; see alsoN.L.R.B. v.SharhngtonSupermarket,Inc,224 F.2d 649, 651(C.A. 4). 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequire employer disclosure of employee names and addresses so as toinsurethe opportunity of all employees to be reached by all partiesin the period immediately preceding a representation election."Accordingly, we find that the Employer's exceptions raise no materialor substantial issue of fact or law which would warrant reversal ofthe Regional Director's findings and recommendations, which wehereby adopt.ORDER[The Board ordered that the election conducted on May 12, 1966,be set aside.][Text of Direction of Second Election omitted from publication.] 22An election eligibility list,containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 13 Nsitbin 7 daysafter the date of issuance of the Notice of Second Election by the Regional Director TheRegional Director shall make the list available to all parties to the election No extensionof time to file this list shall be granted by the Regional director except in extraordinarycircumstances Failure to comply with this requirement shall be grounds for setting widethe election whenever proper objections are filedExcelsior Underwear, Inc ,156 NLRB 1236Wisconsin Rubber Products Co., Inc.andInternational Union,UnitedAutomobile,Aerospace&Agricultural ImplementWorkers of America, AFL-CIO, Region10.Case 30-CA-301.July 13, 1966DECISION AND ORDEROn May 10, 1966, Trial Examiner Melvin Pollack issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptions to the Decisionand a supporting brief. General Counsel filed an answering brief andan opposition to Respondent's motion to reopen the record.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record160 NLRB No. 16.